Citation Nr: 1446416	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  05-06 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) with interstitial fibrosis, claimed as a result of asbestos exposure. 

2.  Entitlement to service connection for coronary artery disease (CAD), claimed as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from September 1949 to October 1952.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The claims were most recently remanded by the Board in July 2010 for additional development.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Since the Board's July 2010 remand, additional VA treatment records have been obtained and other development has been attempted, but no supplemental statement of the case has been issued, in violation of 38 C.F.R. § 19.31(b)(1) and (c).  This must be rectified on remand.  Updated VA treatment records should also be obtained, to include records from the VA Medical Center in Muskogee dated since April 2011 and from any facility in Arizona from which the Veteran received treatment after his reported move in April 2011.  

The Board remanded the claim in July 2010 in order for VA to attempt to corroborate the Veteran's allegation that he served on board the John Pope for 17 days and scraped and painted the boiler room while it sailed to Korea in 1950.  The RO sent letters to the Department of the Navy, Military Sealift Command, in September 2010 and November 2010 and received a negative response in April 2011.  In June 2011, the Department of the Navy, Military Sealift Command, wrote to the RO indicating that since its April 2011 letter, mislabeled deck logs had been found.  The Command also requested the RO to inform it if it was still interested in deck logs for the period specified.  The RO answered in the affirmative in June 2011 with no response received.  It sent follow up letters to the Department of the Navy, Military Sealift Command, in August 2013 and January 2014, again without response.  On remand, additional efforts must be made in accordance with 38 C.F.R. § 3.159(c)(2), which specifies that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  

The Board also remanded the claims in order to schedule the Veteran for appropriate VA examinations.  VA examinations were initially requested by the Muskogee RO at a VA facility in Oklahoma, but were cancelled due to it being an incorrect jurisdiction.  The Board again notes that the Veteran reportedly moved to Arizona around April 2011.  The claims file was subsequently transferred to the RO in Phoenix, Arizona, which attempted to schedule the requested examinations in September 2012.  These examinations were cancelled due to undeliverable notification.  The Veteran subsequently moved back to Oklahoma and in June 2013, the Muskogee RO resumed its efforts to schedule the requested examinations.  It was again unsuccessful due to undeliverable notification.  It appears the RO has requested an updated phone number and address from the Veteran's Congressional representative, who has been contacted on numerous occasions by the Veteran to determine the status of his claims, but no response has been received.  The Board notes that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Since the claims are being remanded, however, additional efforts to ascertain the Veteran's current whereabouts and contact information should be made and, if successful, the requested VA examinations should be scheduled.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's complete treatment records from any VA facility in Arizona from which he received treatment, dated since 2011.  

2.  Obtain the Veteran's treatment records from the VA Medical Center in Muskogee, Oklahoma, dated since April 2011.

3.  Make additional efforts to ascertain the Veteran's current whereabouts and contact information.  

4.  Make additional efforts (in accordance with 38 C.F.R. § 3.159(c)(2)) with the Department of the Navy, Military Sealift Command, to corroborate the Veteran's allegation that he served on board the John Pope for 17 days and scraped and painted the boiler room while it sailed to Korea in 1950.   

5.  If, and only if, the Veteran's current contact information is obtained, schedule the Veteran for an appropriate VA examination.  Any indicated studies are to be performed.  

Based on a review of the record and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, and the evidence received pursuant to this remand, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current COPD and CAD is causally or etiologically related to his alleged exposure to asbestos while working on jeep and truck brakes and mufflers while serving in Korea from August 1950 to July 1951 as opposed to its being more likely due to some other factor or factors, to include his post-service employment in the heating and air conditioning business wherein he reported he was exposed to asbestos. 

If and only if it is determined above that it is possible that the Veteran did scrape and paint in the boiler room for the 17 days he alleges he was on board the John Pope ship in approximately July and August 1950, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current COPD and CAD is causally or etiologically related to the alleged exposure to asbestos in the boiler room as opposed to its being more likely due to some other factor or factors. 

The examiner should note and comment on the private August 2000 private treatment report wherein the Veteran complained of problems breathing and it was noted that the Veteran retired in 1995 after twenty three years in the heating and air conditioning business, where he reported lots of exposure to asbestos.  Also note the December 2008 VA pulmonary consult wherein the Veteran reported that he was an ex-cigarette smoker, who previously averaged two to three packs of cigarettes daily and smoked for 45 years, stopping 16 years prior.  This record went on to note that the Veteran worked in the heating and air conditioning repair system for over 30 years and that the Veteran reported that he was exposed to asbestos on a regular basis and was told that he had findings on a previous chest CT consistent with asbestos exposure. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

6.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

7.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



